Title: From George Washington to Landon Carter, 30 May 1778
From: Washington, George
To: Carter, Landon


                    
                        My dear Sir,
                        Valley-forge May 30th 1778.
                    
                    Your favors of the 10th of March (ended the 20th;) and 7th Instt, came safe to hand after a good deal of delay. I thank you much for your kind and affectionate remembrance & mention of me; & for that sollicitude for my welfare which breathes through the whole of your Letters—were I not warm in my acknowledgments for your distinguished regards, I should feel that sense of ingratitude which I hope will never constitute a part of my character, nor find a place in my bosom. My friends therefore may believe me sincere in my professions of attachment to them, whilst Providence has a just claim to my humble, and grateful thanks for its protection & direction of me, through the many difficult & intricate scenes which this contest hath produced; & for its constant interposition in our behalf when the clouds were heaviest, & seemed ready to burst upon us. To paint the distresses, & perilous situation of this army in the course of last Winter for want of Cloaths, Provisions, and almost every other necessary, essential to the well being (I may say existance) of an Army, would require more time, and an abler pen than mine; nor, since our prospects have so miraculously brightned, shall I attempt it, or even bear it in remembrance, further than as a memento of what is due to the great author of all the care & good that has been extended in relieving us in difficulties and distress.
                    The accts wch you had received of the accession of Canada to the union, were premature—it is a measure much to be wished, and I beleive would not be displeasing to the body of that people; but while Carlton remains among them with three or four thousand regular Troops they dare not avow their sentiment (if they really are favourable) without a strong support. Your ideas of its importance to our political Union coincides exactly with mine—If that Country is not with  us, it will, from its proximity to the Eastern States—its intercourse, & connexion with the numerous tribes of Western Indians—its communion with them by Water, and other local advantages, be at least a troublesome, if not a dangerous neighbour to us; and ought, at all events, to be in the same interest & politicks of the other States.
                    If all the Counties in Virginia had followed the example of yours, it would have been a fortunate circumstance for this army; but instead of fifteen hundred men under the first draught, & two thousand from the latter, we have, by an accurate return made me four days ago, received only 1242 in the whole—from hence, unless you conceive our Country possessed of less virtue, or less knowledge in the principles of Government than other States, you may account for the multitude of Men which undoubtedly you have heard our Army consisted of—& consequently for many things which, without such a key, would seem misterious.
                    With great truth I think I can assure you, that the information you receivd from a Gentleman at Sabine-hall, respecting a disposition in the Northern Officers to see me superceeded in my Command by Genl G——s is without the least foundation—I have very sufficient reasons to think that no Officers in the Army are more attached to me than those from the Northward and of those none more so than the Gentlemen who were under the immediate comd of G——s last Campaign. That there was a scheme of this sort on foot last fall admits of no doubt but it originated in another quarter—with three men who wanted to aggrandize themselves—but finding no support, on the contrary, that their conduct, and views when seen into, was like to undergo severe reprehension they slunk back—disavowed the measure, & professed themselves my warmest admirers. thus stands the matter at present—whether any members of Congress were privy to this scheme, and inclined to aid & abet it, I shall not take upon me to say, but am well informed that no whisper of the kind was ever heard in Congress.
                    The Draughts of Bills as mentioned by you, & which have since passed into Acts of British legislation, are so strongly marked with folly & villainy, that one can scarce tell which predominates or how to be surprized at any Act of a British Minister this last trite performance of Maister Norths is neither more nor less than an insult to common sense, & shews to what extremity of folly wicked men, in a bad cause, are sometimes driven, for this rude boreas, who was to bring America to his feet, knew at the time of draughting these Bills, or had good reason to believe, that a Treaty had actually been signed between the Court of France & the United States. by what rule of common sense then he could expect that such undisguised artifice would go down in America  I cannot conceive—But, thanks to Heaven the Tables are turned; & we, I hope shall have our Independance secured in its fullest extent, without cringing to this Son of thunder who I am perswaded will find abundt work for his Troops elsewhere on wch happy prospect I sincerely congratulate you & every friend to American liberty.
                    The Enemy seem to be upon the point of evacuating Phila. & I am perswaded are going to New York—whether as a place of rendezvous of their whole force, for a general imbarkation, or to operate upon the North River—or to act from circumstances is not quite so clear—My own opinion is, that they must either give up the Continent, or their Islands; which they will do, I cannot say—which they ought to do, is clear; and yet, I think they will endeavour to retain New York, if they can, by any means, spare Troops enough to Garrison it. Reinforcements will, undoubtedly be sent to Canada, Nova scotia &ca; & I presume must go from their Army in America, as I trust full employment will be found for their Subscription, and other Troops in England & Ireland. Equally uncertain is it, whether the Enemy will move from Phila. by Land, or Water; I am inclined to think the former, and lament that the number of our Sick (under inoculation &ca)—the Situation of our Stores, & other matters, will not allow me to make a large detachment from this Army till the Enemy have actually crossed the Delaware and begun their March for South Amboy. then it will be too late; so that we must give up the idea of harrassing them much in their March through the Jerseys, or attempt it at the hazard of this Camp, & the Stores which are covered by the Army that lays in it if we should divide our force or remove it wholly which by the by circumstanced as the Quarter master’s department is, is impracticable.
                    I am sorry it is not in my power to furnish you with the Letter required, and which (with many others) was written, to shew that I was an Enemy to Independance; & with a view to create distrust & Jealousy—I never had but one of them, and that I sent to Mrs Washington, to let her see what obliging folks there were in the world. as a sample of it, I inclose you another Letter written for me to Mr Custis, of the same tenor, & which I happened to have by me. It is no easy matter to decide whether the villainy, or artifice of these Letters, is greatest. they were written by a person who had some knowledge or information of the componant parts of my Family and yet so deficient in circumstances & facts as to run into egregious misrepresentations of both. I have spun out a long letter, & have sent it to you in a very slovenly manner, but not having time to give it with more fairness, and flattering myself into a belief that you had rather receive it in this dress than not at all, I shall make no other appology for the interlineations &  scratches you will find in it than you will please to allow my hurried situation. With sincere esteem, regard, & affection I remain Dr Sir Yr Most Obedt & obliged Hble Servt
                    
                        Go: Washington
                    
                